June 21, 2011 Board of Trustees The Wall Street EWM Funds Trust 55 East 52nd Street 23th Floor New York, NY 10055 To the Board of Trustees: In order to provide The Wall Street EWM Funds Trust (the “Trust”) with initial capital to enable the public offering of each series of shares of beneficial interest of the Trust (each, a “Fund”), Evercore Wealth Management, LLC hereby subscribes to purchase 10,000 shares of the Evercore Wealth Management Macro Opportunity Fund at a price of $10.00 per share, for a total of $100,000.00. Evercore Wealth Management, LLC represents and warrants that such purchase of shares is being made for investment purposes and not with a view towards the distribution thereof, and without any present intention of selling such shares. Sincerely, By: /s/ John Rendinaro Name: John Rendinaro Title: Partner
